  Exhibit 10.6


 
CONSENT AND LIMITED WAIVER AGREEMENT
 
This Consent and Limited Waiver Agreement (this “Waiver”) is entered into as of
the November 1, 2019, by and among Peter Steelman (“Steelman”), James Flynn
(“Flynn”), and Deerfield CSF, LLC, on behalf of itself and its affiliates
(“Deerfield”, and collectively with Steelman and Flynn, the “Deerfield
Parties”), Avadel U.S. Holdings, Inc. and its subsidiaries and affiliates
(collectively, “Avadel”), Armistice Capital Master Fund, Ltd. (“Armistice”),
Cerecor Inc. (“Cerecor”), Aytu BioScience, Inc. (“Buyer”) and Aytu Therapeutics
LLC (“Aytu Therapeutics”).
 
RECITALS
 
WHEREAS, the Deerfield Parties and Avadel (including through its affiliated
entities) are parties to that certain Membership Interest Purchase Agreement
dated as of February 5, 2016, as may be amended from time to time (the
“Deerfield Agreement”);
 
WHEREAS, pursuant to that certain Asset Purchase Agreement dated February 12,
2018 (the “Prior APA”), Cerecor purchased from Avadel certain assets and assumed
certain liabilities, including certain of Avadel’s liabilities under the
Deerfield Agreement;
 
WHEREAS, Cerecor and Buyer have entered into an Asset Purchase Agreement dated
as of October 10, 2019 (the “APA”) pursuant to which Buyer will purchase certain
assets from Cerecor and assume certain of Cerecor’s liabilities, including all
of Cerecor’s assets and liabilities arising under the Deerfield Agreement and,
to the extent related to or arising out of the operation of the Business (as
defined in the APA) after the Closing (as defined in the APA), the Prior APA
(the “Asset Purchase”);
 
WHEREAS, each of Armistice and Cerecor have agreed to enter into Guarantees in
favor of the Deerfield Parties in substantially the forms attached hereto as
Exhibits A-1 and A-2 (the “Armistice Guaranty” and “Cerecor Guarantee”,
respectively, and collectively, the “Guarantees”);
 
WHEREAS, Armistice has agreed to deposit $15,000,000 (the “Escrow Funds”) in an
escrow account (the “Escrow Account”) governed by that certain escrow agreement
dated on or about the date hereof by and among Armistice, the Deerfield Parties
and JPMorgan Chase Bank, N.A. (the “Escrow Agent”), in substantially the form
attached hereto as Exhibit B (the “Escrow Agreement”) for the purpose of
securing the portion of the Primary Obligations under the Armistice Guarantee
comprised of the balloon payment of $15,000,000 due to the Deerfield Parties by
Buyer on the last business day of January 2021 or earlier in accordance with
Section 1.6(g) of the Deerfield Agreement (the “Balloon Payment Obligation”);
 
WHEREAS, neither Buyer nor Cerecor would agree to consummate the Asset Purchase
without the prior written consent, release and limited waiver of and by Avadel
and the Deerfield Parties as set forth herein; and
 
WHEREAS, in consideration of Buyer’s agreement to assume certain liabilities
under the Deerfield Agreement as set forth in the APA, as well as the Escrow
Agreement and the Guarantees, the Deerfield Parties and Avadel desire to provide
this consent, release and limited waiver.
 
 
1

 
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.
 
1. Defined Terms. Capitalized terms used herein (including in the preamble and
recitals above) but not otherwise defined herein have the meanings ascribed to
them in the Deerfield Agreement.
 
2. Reliance. The parties hereto acknowledge and agree that the effectiveness of
the Deerfield Parties’ consent and waiver, as set forth in Sections 6 and 7
below, is contingent upon (a) Armistice entering into the Escrow Agreement and
depositing $15,000,000 in the Escrow Account thereunder, (b) Armistice and
Cerecor entering into the Guarantees and (c) payment by Cerecor of the attorney
fees incurred by the Deerfield Parties in connection with transactions
contemplated hereby.
 
3. Security Arrangements.
 
(a) In the event that the Deerfield Parties do not receive payment of the
Balloon Payment Obligation in full when due and the Escrow Funds are still in
the Escrow Account, then, upon written request from Deerfield, Armistice and the
Deerfield Parties shall sign and deliver to the Escrow Agent a joint written
instruction sufficient under the Escrow Agreement to cause the Escrow Agent to
deliver Escrow Funds to the Deerfield Parties in an amount sufficient such that
the Deerfield Parties receive the amount of the Balloon Payment Obligation in
full with any excess Escrow Funds being disbursed to Armistice. The Deerfield
Parties acknowledge and agree that they will seek payment from the Escrow Funds
pursuant to this Section 3(a) before requesting payment from Avadel pursuant to
the Avadel Guarantee; provided, that such agreement does not limit the rights of
the Deerfield Parties pursuant to the Avadel Guarantee in the event that payment
is not timely made from the Escrow Funds with respect to the Balloon Payment
Obligation.
 
(b) In the event that the Deerfield Parties do receive payment of the Balloon
Payment Obligation in full when due and the Escrow Funds are still in the Escrow
Account, then, upon written request from Armistice, Armistice and the Deerfield
Parties shall sign and deliver to the Escrow Agent a joint written instruction
sufficient under the Escrow Agreement to cause the Escrow Agent to deliver the
Escrow Funds to Armistice.
 
(c) In the event that Armistice arranges for an Acceptable Letter of Credit to
be issued in favor of the Deerfield Parties, then, upon written request from
Armistice, Armistice and the Deerfield Parties shall sign and deliver to the
Escrow Agent a joint written instruction sufficient under the Escrow Agreement
to cause the Escrow Agent to deliver the Escrow Funds to Armistice. An
“Acceptable Letter of Credit” means a letter of credit that is (i) issued by a
bank domiciled in the United States acceptable to Deerfield, (ii) on a form
acceptable to Deerfield, (iii) is in the amount of $15,000,000, (iv) is for the
benefit of the Deerfield Parties, (v) does not expire until the last business
day of February 2021, and (vi) permits the Deerfield Parties to draw on such
letter of credit immediately if the Deerfield Parties do not receive payment of
the Balloon Payment Obligation in full when due.
 
 
2

 
 
4. Assumption. Buyer acknowledges and agrees that: (i) it has assumed all
obligations under the provisions of the Deerfield Agreement set forth on
Appendix A; (ii) this limited waiver of the Asset Purchase as an Acceleration
Trigger Event only applies to the Asset Purchase and any future events, facts or
circumstances that constitute an Acceleration Trigger Event are not waived;
(iii) the definition of “Net Sales” in the Deerfield Agreement shall hereby be
deemed to include, among other items, the amounts invoiced for sales of Products
by or on behalf of Buyer or any of its Affiliates or any direct or indirect
assignee or licensee of Buyer or any of its Affiliates; and (iv) the audit
rights of the Deerfield Parties in Section 1.6(d) of the Deerfield Agreement
shall apply to the books and records of Buyer and its Affiliates.
 
5. Security Interest. Buyer’s subsidiary, Aytu Therapeutics, which will hold the
Purchased Assets (as defined below), hereby pledges, assigns, hypothecates,
transfers and grants to the Deerfield Parties, a first priority lien upon and
security interest in, all of its right, title and interest in and to the
Purchased Assets (as defined in the APA) to the extent such Purchased Assets
were also “Purchased Assets” under the Prior APA. The Purchased Assets shall
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated payment date, by acceleration or otherwise), of
Buyer’s obligations under the provisions of the Deerfield Agreement set forth on
Appendix A. Buyer and the Deerfield Parties acknowledge that the Purchased
Assets constitute the FSC Assets Collateral for purposes of Buyer’s obligations
under the provisions of the Deerfield Agreement set forth on Appendix A
(including, without limitation, Sections 1.7(b) and (c)).
 
6. Deerfield Consent and Limited Waiver. The Deerfield Parties hereby (i)
consent to the Asset Purchase and Cerecor and Buyer’s entry into the APA for all
purposes, (ii) represent and warrant to Cerecor and Buyer that to the actual
knowledge of Steelman and Flynn no breach of the Deerfield Agreement exists as
of the date hereof and no such breach will occur as a result of the consummation
of the Asset Purchase, (iii) agree that the Asset Purchase is not, and will not
be deemed to be, an Acceleration Trigger Event, (iv) irrevocably waive all
rights with respect to Section 1.6(g) of the Deerfield Agreement only in
connection with the Asset Purchase (but not any future events), (v) irrevocably
waive, discharge and release Cerecor and Buyer from any claim that Cerecor or
Buyer is in breach of Section 1.6(g) of the Deerfield Agreement only as a result
of the Asset Purchase (but not any future events), (vi) agree that the
provisions of the Deerfield Agreement set forth on Appendix A hereto (as such
obligations may be expressly modified therein with respect to the Deferred
Consideration and each Deferred Payment related thereto), and all obligations of
Cerecor arising thereunder, are assigned to Buyer, and (vii) agree that if (a)
Buyer is current in its payment obligations to the Deerfield Parties and
(b) makes a payment to the Deerfield Parties in advance of such payment being
due and payable (a “Prepayment”), then Buyer may designate whether such
Prepayment is deemed to be a Fixed Payment or a Deferred Payment.
 
7. Avadel Consent and Release. In accordance with Section 7.6 of the Prior APA,
Avadel hereby (a) consents to Cerecor’s assignment to Buyer of all Cerecor’s
rights, interests and obligations under the Prior APA and Cerecor and Buyer’s
entry into the APA for all purposes, and (b) represents and warrants to Cerecor
and Buyer that to the actual knowledge of Avadel no breach of the Prior APA
exists as of the date hereof and no such breach will occur as a result of the
consummation of the Asset Purchase. Avadel, on behalf of itself and its
Affiliates, hereby releases Cerecor from all obligations under the Prior APA.
Avadel further acknowledges and agrees to the modification of the payment terms
with respect to the Deferred Consideration and Deferred Payments pursuant to the
APA and agrees that such modification is hereby incorporated into the terms of
the Deerfield Agreement, subject to the guarantee of such obligations by
Armistice pursuant to the Armistice Guarantee. Avadel also acknowledges and
agrees that its Guarantee (the “Avadel Guarantee’) issued on February 16, 2018,
in favor of the Deerfield Parties remains in full force and effect
notwithstanding the assignment of the Obligations (as defined in the Avadel
Guarantee) to Buyer and the modification of the payment terms with respect to
the Deferred Consideration and Deferred Payments.
 
 
3

 
 
8. No Breach. Cerecor hereby represents and warrants that no breach of the
Deerfield Agreement exists as of the date hereof.
 
9. No Modification. Except as amended, waived or consented to hereby, the
Deerfield Agreement remains unmodified and in full force and effect.
 
10. Successors and Assigns. The provisions of this Waiver will inure to the
benefit of and be binding on each of the Deerfield Parties, Cerecor and Buyer
and their permitted assigns (if any).
 
11. Governing Law. This Waiver shall be governed by, and construed, interpreted
and enforced in accordance with, the laws of the Delaware. Any legal action or
proceeding with respect to this Waiver will be brought solely and exclusively in
any state or federal court of competent jurisdiction in Delaware. By execution
and delivery of this Waiver, each party hereto hereby irrevocably consents to
and accepts, for itself and in respect of its property, generally and
unconditionally the sole and exclusive jurisdiction of such courts. Each party
hereto hereby further irrevocably waives any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Waiver.
 
12. Notice. Each party and express beneficiary irrevocably consents to the
service of process out of any of the courts referred to in this Waiver in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to it at its address set forth in the
Deerfield Agreement, or with respect to Cerecor, to: Cerecor, Inc., 540 Gaither
Road, Suite 400, Rockville, Maryland 20850, attention: Joe Miller, via email:
jmiller@cerecor.com, with a copy (that does not constitute notice) to Wyrick
Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, North
Carolina 27607, attention: Don Reynolds, via email: dreynolds@wyrick.com, or
with respect to Buyer, to: Aytu BioScience, Inc., 373 Inverness Parkway, Suite
206, Englewood, Colorado 80112, attention: David Green, CFO, via email:
dgreen@aytubio.com, with a copy (that does not constitute notice) to Dorsey &
Whitney, 111 S Main Street, Suite 2100, Salt Lake City, UT 84111, attention:
Nolan Taylor, or with respect to Armistice, to: Armistice Capital Master Fund,
Ltd., 510 Madison Avenue, 22nd Floor, New York, NY 10022, attention: Anthony
Cordone, via email: acordone@armisticecapital.com. Each party irrevocably waives
any objection to such service of process and further irrevocably waives and
agrees not to plead or claim in any suit, action or proceeding commenced
hereunder that service of process was in any way invalid or ineffective. Nothing
herein shall affect the right of a party to serve process on the other party in
any other manner permitted by law.
 
13. Counterparts. This Waiver may be executed in any number of counterparts, and
by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument. Any counterpart may be executed by
facsimile or pdf signature and such facsimile or pdf signature shall be deemed
an original.
 
 
4

 
 
14.    Disclosure.  On or before 8:00 a.m., New York time, on the business day
immediately following the date hereof, Buyer shall file a Current Report on Form
8-K meeting all of the requirements of Item 1.01 thereof, which Form 8-K shall
disclose the closing of the transactions contemplated by the APA, disclose all
the material terms of the transactions contemplated by this Waiver and the
Guarantees (and any previously undisclosed terms of the APA) and shall attach
each of the APA (to the extent not previously publicly filed), this Waiver and
the Guarantees, in each of their entireties.  Each of Avadel, Cerecor, and Buyer
(each a “Disclosing Party”) expressly acknowledges, represents and agrees that
after such filing, (i) all material, non-public information (if any) provided or
made available to the Deerfield Parties and their affiliates (and their
respective agents and representatives)  by such Disclosing Party or any of its
officers, directors, employees, affiliates or agents in connection with the
transactions contemplated by the APA, the Prior APA, this Waiver, the
Guarantees, or otherwise prior to the date hereof, shall have been publicly
disclosed. and (ii) that from and after such filing, the Deerfield Parties and
their affiliates (and their respective agents and representatives) shall not
have any duty to any Disclosing Party of trust or confidence with respect to, or
a duty to any Disclosing Party not to trade in any securities on the basis of,
any information regarding such Disclosing Party (unless expressly agreed to by
such Deerfield Party in a written definitive and binding and binding agreement
executed by such Disclosing Party and Deerfield Party or customary oral
(confirmed by e-mail) “wall cross” agreement).
 
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
5

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Consent and Limited
Waiver Agreement as of the day and year first above written.
 
DEERFIELD PARTIES:
Deerfield CSF, LLC
 
 
 
 
 
By:_________________________________
 
 
Name:_______________________________
Title:________________________________
 
 
 
 
 
 ____________________________________
 
Peter Steelman
 
 
 
 
 
 
____________________________________

 
 
James Flynn
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
[Signature Page to Consent, Release and Limited Waiver Agreement]

 
 
AVADEL:
 
Avadel U.S. Holdings, Inc.
 
By: ____________________________________
 
Name: ____________________________________
Title:  ____________________________________
 

 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Consent, Release and Limited Waiver Agreement]

 
 
ARMISTICE
 
Armistice Capital Master Fund, Ltd.
 

By: ____________________________________
 
Name: ____________________________________
Title:  ____________________________________
 

     

 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Consent, Release and Limited Waiver Agreement]

 
 
CERECOR:
 
Cerecor Inc.
 

By: ____________________________________
 
Name: ____________________________________
Title:  ____________________________________
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Consent, Release and Limited Waiver Agreement]

 
 
 
BUYER:
 
Aytu BioScience, Inc.
 
By: ____________________________________
 
Name: ____________________________________
Title:  ____________________________________
 

 

 
 
 
BUYER SUBSIDIARY:
 
Aytu Therapeutics LLC
 
By: ____________________________________
 
Name: ____________________________________
Title:  ____________________________________
 

 

 
 
 
 
 
 
 
[Signature Page to Consent, Release and Limited Waiver Agreement]

 


Schedule I
Fixed Payments
 
[schi.jpg]
 
 
 
 
 
 
 
 
